UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NO. 0-27160 CALL NOW, INC. (Exact name of Registrant as specified in its charter) Nevada 65-0337175 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 1 Retama Parkway, Selma, TX (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (210) 651-7145 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and, (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (S.232.405 of this chapter) during the preceding 12 months (or for such shorter time period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated file o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Registrant had 2,013,877 shares of common stock issued and outstanding as of August 9, 2011. PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements CALL NOW, INC. AND SUBSIDIARY Consolidated Balance Sheets June 30, December 31, ASSETS (Unaudited) Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Marketable securities – related party Marketable securities – other Other current assets Total current assets Furniture, Equipment and Improvements (less accumulated depreciation of $11,182 and $9,220 respectively) Other Assets: Marketable securities – Retama Development Corp. Investments - Notes and interest receivable – Retama Development Corp. Deferred tax asset Total other assets Total Assets $ $ LIABILITIES AND EQUITY (DEFICIT) Current Liabilities: Accounts payable and accrued expenses Margin loan payable – related party Deferred taxes payable - - Total current liabilities Long-term Note Payable and Accrued Interest – Related Party, net of current portion Equity (Deficit): Call Now Stockholders’ Equity (Deficit): Preferred stock, $.001 par value; authorized 266,667 shares, none outstanding - - Common stock, $.001 par value; authorized 16,666,667 shares, 3,327,075 issued and 2,013,877 outstanding Additional paid-in-capital Treasury stock, at cost, 1,313,198 shares ) ) Accumulated other comprehensive income (loss) ) ) Retained (deficit) ) ) Total Call Now stockholders’ (deficit) ) ) Non-controlling interest Total (deficit) ) ) Total Liabilities and Equity (Deficit) $ $ See notes to consolidated financial statements. 2 CALL NOW, INC. AND SUBSIDIARY Consolidated Statements of Operations Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues Reimbursement of payroll and payroll related expenses $ Management fees Total Revenues Expenses Payroll and payroll related expenses Corporate general and administrative operations Total expenses Net Operating (Loss) Other Income (Expenses) Interest income – related party - - Interest income – other Gain on sales of marketable securities – related party - - (Loss) on sales of marketable securities – other - ) - ) Gain on sales of investment – other - Interest expense – related party ) Total other income (expense), net ) ) ) Income (loss) before non-controlling interest and income taxes ) ) ) Income tax expense (benefit) Net income (loss) including non-controlling interest ) ) ) Less: Net income attributable to non-controlling interest Net Income (Loss) Attributable to Call Now $ ) $ ) $ ) $ Per Share Data Basic and diluted income (loss) per share attributed to $ ) $ ) $ ) $ Call Now common shareholders Weighted average common shares outstanding: Basic Dilutive See notes to consolidated financial statements. 3 CALL NOW, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows Six Months Ended June 30, (Unaudited) (Unaudited) Operating Activities Net income (loss) including non-controlling interest $ ) $ Adjustments to reconcile net income (loss) to net cash (used) by operating activities: Net realized (gains) on sales of marketable securities – related party - ) Net realized loss on sales of marketable securities – other - Net realized (gains) on sales of long-term investments – other ) ) Bad debt allowance Deferred income taxes ) Depreciation Changes in operating assets and liabilities Accounts receivable ) ) Other current assets ) ) Accounts payable and accrued expenses ) Net Cash (Used) by Operating Activities ) ) Investing Activities Proceeds from sale of note receivable – Retama Development Corp. - Proceeds from sales of available-for-sale marketable securities – related party - Proceeds from sales of available-for-sale marketable securities – other - Proceeds from sales of other long-term investments Purchase of marketable securities - ) Purchase of other long-term investments - ) Net Cash Provided by Investing Activities Financing Activities Proceeds from margin loan – related party Payments on margin loan – related party ) ) Proceeds from long-term debt – related party Purchase of treasury stock – related party - ) Sales of treasury stock – related party - Net Cash Provided (Used) by Financing Activities ) Net Change in Cash and Cash Equivalents ) Cash and cash equivalents at beginning of year Cash and Cash Equivalents at End of Quarter $ $ Supplemental Disclosures Interest paid in cash $ $ Income tax paid in cash - - See notes to consolidated financial statements. 4 CALL NOW, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements NOTE 1 – BASIS OF PRESENTATION Nature of Business: Call Now, Inc. (the “Company”) was organized under the laws of the State of Florida on September 24, 1990 under the name Rad San, Inc. Its name was changed to Phone One International, Inc. in January 1994 and to Call Now, Inc. in December 1994, and its domicile was changed to the State of Nevada in 1999. The primary operation of the Company is the management of Retama Park Racetrack (“Retama Park”) in Selma, Texas, through an 80% owned subsidiary, Retama Entertainment Group, Inc. (“REG”). Retama Park is owned by the Retama Development Corporation (the “RDC”). The RDC has an agreement with REG to operate and manage Retama Park until November 1, 2020. The RDC, as owner of the facility, reimburses REG for the majority of payroll and payroll related expenses, plus a monthly management fee. The accompanying unaudited consolidated financial statements of the Company have been prepared without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the accompanying consolidated financial statements reflect all adjustments of a normal recurring nature considered necessary to present fairly the Company's financial position, results of operations and cash flows for such periods. The accompanying interim consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2010. Results of operations for interim periods are not necessarily indicative of results that may be expected for any other interim periods or the full fiscal year. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure on contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Principles of Consolidation: The accompanying consolidated financial statements include the accounts of Call Now, Inc. and its 80% owned subsidiary, Retama Entertainment Group, Inc. (collectively “the Company” or “Call Now”). All significant inter-company transactions and balances have been eliminated in consolidation. Noncontrolling Interests: The Company accounts for noncontrolling interests (NCIs) in partially owned consolidated subsidiaries as a separate component of equity. Increases and decreases in the parent’s ownership interest that leave control intact are treated as equity transactions, rather than as step acquisitions or dilution gains or losses; and that losses of a partially owned consolidated subsidiary be allocated to the NCI even when such allocation might result in a deficit balance. Marketable Securities: The Company classifies its marketable security investment portfolio as either held to maturity, available-for-sale, or trading. At June 30, 2011, all of the Company’s marketable securities were available-for-sale. Securities classified as available-for-sale are carried at fair value with unrealized gains and losses included in stockholders’ equity as a component of other comprehensive income. Classification as current or non-current is based primarily on whether there is an active public market for such security. Other-than-temporary impairments are recognized through earnings if the Company has the intent to sell the security or if it is more likely than not that the Company will be required to sell the security before recovery of our amortized cost basis. Even if the Company does not expect to sell a security, the Company must also evaluate expected cash flows to be received and determine if a credit loss has occurred. In the event of a credit loss, only the amount associated with the credit loss is recognized through earnings. The amount of loss relating to other factors is recorded in accumulated other comprehensive income. Securities that do not trade in an active market are valued based on the best information available to Management. Impairments are reviewed at the end of each reporting period. Gains or losses from the sale or redemption of the marketable securities are determined using the specific identification method. Valuation of Other Investments: The Company estimates fair value for its other investments based on historical cost and other relevant information. The Company assesses the impairment of the other investments at least annually, and whenever events or changes in circumstances indicate that the carrying value may not be recoverable. Factors considered important, which could trigger an impairment review, include the following: significant underperformance relative to historical or projected future cash flows; significant changes in the strategy of the overall business; and significant negative industry trends. When management determines that the carrying value of the other investments may not be recoverable, impairment is measured as the excess of the assets’ carrying value over the estimated fair value. 5 NOTE 2 – STOCK BASED COMPENSATION The Company does not have a stock-based compensation plan; however, in past years, certain options have been granted (non-qualified stock options) to its Directors and Officers. The Company does not currently have any unexercised options outstanding. NOTE 3 – MARGIN LOAN PAYABLE – RELATED PARTY The Company has a margin loan payable to Penson Financial Services, Inc. (“PFSI”), a wholly owned subsidiary of Penson Worldwide, Inc. (“PWI”), which accrues interest at 7.45% as of June 30, 2011. The balance of the margin loan was $5,992,761 at June 30, 2011 and $5,777,021 at December 31, 2010. The margin loan is collateralized by the Company’s marketable securities. The Company paid interest on the margin loan for the three months ended June 30, 2011 and 2010 of $108,266 and $104,526, respectively, and for the six months ended June 30, 2011 and 2010 of $328,038 and $303,995. Please refer to Note 16 – Subsequent Events for additional disclosure concerning the default and commencement of the foreclosure and liquidation of the Company’s margin account with PFSI following the end of the fiscal quarter ended June 30, 2011. NOTE 4 – NOTE PAYABLE – RELATED PARTY On February 25, 2010, the Company entered into a Promissory Note in favor of PWI, in the principal amount of $13,922,000, accumulating interest at a rate of 10% per year with a maturity of the principal and interest on February 25, 2012. On September 16, 2010 the Company borrowed an additional $400,000 from PWI, bringing the balance of the Promissory Note to $14,322,000. The balance of the note at June 30, 2011 is $13,322,000 plus $1,856,550 in accrued interest. The Company has granted PWI a carried interest equal to 20% of the proceeds from its holdings of Retama Development Corp. B Bonds. If the Company repays the Promissory Note prior to the second anniversary of the issuance and there is no default or event of default prior to such repayment, the carried interest will be reduced to 15%. The carried interest entitles the lender to a percentage of all income, principal and other proceeds (in whatever form) from or in respect of the Retama Development Corp. B Bonds of any kind whether on account of interest, redemption of principal, proceeds of sale, pledge or other transfer or disposition of the Bonds, insurance proceeds, tax refunds, or otherwise made or payable in respect of any of the Bonds. The carried interest survives the repayment of the Promissory Note. The Promissory Note is secured by a lien on substantially all of the Company’s assets. See Note 16 – Subsequent Events on this Promissory Note. NOTE 5 – INCOME TAXES During 2004, the Internal Revenue Service (the “IRS”) notified the RDC that it was conducting an examination of the tax-exempt status of the municipal bonds issued in connection with the RDC’s reorganization in 1997. In February 2005, the IRS issued a proposed adverse determination with respect to the RDC’s 1997 Series A and Series B bonds, stating that the interest on the bonds is not excludable from the gross income of their holders. The RDC filed a protest of such determination and requested that the matter be referred to the Office of Appeals of the IRS. In August 2005, the IRS completed an examination of the Company’s tax returns for the years 2000 through 2003. As a result of the examination, the IRS submitted a request for change to include in taxable income the interest earned by the Company on the RDC Series A bonds in the total amount of $588,000. During the fourth fiscal quarter of 2009, the Company and the law firm that served as legal counsel for the original issuance of the 1997 RDC bonds entered into a Closing Agreement on Final Determination in settlement of issues raised by the IRS in the examination of the 1997 RDC bonds. The terms of the settlement consist of two components: 1.) there shall be a payment made to the IRS in the amount of $773,750. $375,000 of this amount will be paid by the law firm that provided the legal opinion for the 1997 RDC bond issue and will be funded at the time of final execution of the documents by the IRS. The Company will pay the remaining $398,750 over the next three years with $133,750 due on or before July 1, 2010, $135,000 due on or before July 1, 2011 and $130,000 due on or before July 1, 2012; and 2.) 35% of the Series B bonds, or $30,425,000 face amount of the $86,925,000 outstanding, shall be converted to taxable bonds. In favor of the cash contribution to be made by the Company, the majority of the other holders of the Series B bonds agreed to a higher percentage of their bonds to be converted to taxable bonds, resulting in the Company agreeing to convert only $4,897,500, or 11.14%, of the $43,962,500 Series B bonds held by the Company to taxable bonds. The Company received final execution by the IRS of the closing documents in March 2010 and made the first payment of $133,750 in June 2010, per the agreement. As of the date of this Form 10-Q, the company has not paid the $135,000 due on or before July 1, 2011. 6 NOTE 6 – EARNINGS PER SHARE ATTRIBUTABLE TO CALL NOW, INC. Basic earnings per share are computed on the basis of the weighted average number of common shares outstanding during each year. Diluted earnings per share are computed on the basis of the weighted average number of common shares and dilutive securities outstanding. Dilutive securities having an anti-dilutive effect on diluted earnings per share are excluded from the calculation. The following reconciles the components of the earnings per share (EPS) computation. Income Shares Per Share (Numerator) (Denominator) Amount Three Months Ended June 30, 2011 Basic EPS: Net (loss) attributed to Call Now, Inc. $ ) $ ) Effect of dilutive options - - - Dilutive EPS Attributed to Call Now, Inc. $ ) $ ) Three Months Ended June 30, 2010 Basic EPS: Net (loss) attributed to Call Now, Inc. $ ) $ ) Effect of dilutive options - - - Dilutive EPS Attributed to Call Now, Inc. $ ) $ ) Six Months Ended June 30, 2011 Basic EPS: Net (loss) attributed to Call Now, Inc. $ ) $ ) Effect of dilutive options - - - Dilutive EPS Attributed to Call Now, Inc. $ ) $ ) Six Months Ended June 30, 2010 Basic EPS: Net income attributed to Call Now, Inc. $ $ Effect of dilutive options - - - Dilutive EPS Attributed to Call Now, Inc. $ $ NOTE 7 – MARKETABLE SECURITIES The carrying amounts of marketable securities as shown in the accompanying balance sheets and their approximate market values are as follows at June 30, 2011 and December 31, 2010: 7 Gross Gross Carrying/ Unrealized Unrealized Market June 30, 2011 Cost Gains (Losses) Value Current Assets, available-for-sale: PWI common stock, see Note 8 and Note 16 $ $ - $ ) $ Municipal bonds - ) - ) Non-current Assets, available-for-sale: RDC Series A bonds - Total available-for-sale marketable securities $ $ $ ) $ Gross Gross Carrying/ Unrealized Unrealized Market December 31, 2010 Cost Gains (Losses) Value Current Assets, available-for-sale: PWI common stock, see Note 8 and Note 16 $ $ $ - $ Municipal bonds - ) ) Non-current Assets, available-for-sale: RDC Series A bonds - Total available-for-sale marketable securities $ $ $ ) $ Unrealized gains and losses on marketable securities available-for-sale at June 30, 2011 and December 31, 2010 are shown net of income taxes as a component of stockholders’ equity. The Company has several marketable securities in an unrealized loss position at June 30, 2011. The unrealized loss on those securities at June 30, 2011 is $1,094,633 and the market value is $5,398,389. The Company does not consider these investments to be other-than-temporarily impaired. See also Note 16 – Subsequent Events for additional information regarding the Company’s marketable securities. NOTE 8 – MARKETABLE SECURITIES – RELATED PARTY In February 2010, the Company completed a transaction with the Company’s Chairman and majority shareholder, Christopher J. Hall, where the Company, in part, transferred to Mr. Hall 500,000 shares of Penson Worldwide, Inc. (“PWI”) (Nasdaq:PNSN) common stock valued at $4,480,000, or $8.96 per share. As of the second quarter ended June 30, 2011, the Company owned 500,922 shares of PWI common stock a market value of $1,788,292, based on a closing stock price of $3.57 per share. At December 31, 2010 the Company held 500,922 shares of PWI common stock with a market value of $2,449,509 based on a year-end closing stock price of $4.89 per share. The Company also has a margin loan payable to Penson Financial Services, Inc. (“PFSI”), a wholly owned subsidiary of Penson Worldwide, Inc., with a balance of $5,992,761 at June 30, 2011 and $5,777,021 at December 31, 2010. In exchange for the shares of PWI transferred to Mr. Hall the Company received, in part, $3,200,000 face amount of Leon County FL Educational Facilities Authority (Southgate Dormitory) Series B, 7.625% due 9/1/28 bonds, valued at $2,080,000 at the time of the exchange, or $.65/$1.00, and $2,200,000 face amount of Cambridge Student Housing Financing Revenue Series C, 9.70% due 11/1/39 bonds, valued at $1,870,000 at the time of the exchange, or $.85/$1.00. Please refer to Note 15 – Related Party Transactions in this form 10-Q for complete details of this transaction. The Company owns $133,000 face amount of the Retama Development Corporation Special Facilities Revenue bonds, Series A (“Series A Bonds”) at June 30, 2011 and December 31, 2010, which are classified as long-term. The Series A Bonds are secured by a senior lien on the Retama Park racetrack facility. The face amount of the total Series A Bonds outstanding is $6,045,000 at June 30, 2011 and December 31, 2010. On August 1, 2011 the Company was notified that it is in default on its margin account held with PFSI and that PFSI declared all of the indebtedness immediately due and payable. Additionally, PFSI notified the Company of their intention to exercise their rights and remedies as secured creditors under the margin agreement, which includes the sale of any collateral at foreclosure of any assets held as security for the margin account. The Company’s holdings in PWI common stock, Leon County FL Educational Facilities Authority (Southgate Campus Centre) Series B bonds and Cambridge Student Housing Financing Revenue Series C bonds comprise the substantially all of the collateral for this account. Please refer to Note 16 – Subsequent Events for additional disclosure concerning the liquidation of the Company’s holding of PWI common stock following the end of the fiscal quarter ended June 30, 2011. 8 The Company owns $43,962,500 face amount of the Retama Development Corporation Special Facilities Revenue Series B (“Series B Bonds”) at June 30, 2011 and December 31, 2010. The Company’s entire position of Series B bonds have been pledged as collateral for the Promissory Note described in Note 4 – Note Payable – Related Party. The Series B Bonds are secured by the excess cash flow of the Retama Park racetrack facility that is on parity with the $400,000 loaned to the RDC in September 2010 (discussed in Note 10) and is subordinate to the Series A Bonds and the Funding Agreement (also discussed in Note 10), and a new second mortgage loan from a third party lender in the approximate amount of $968,000 in principal and $62,900 in accrued interest as of the end of the June 30, 2011 quarter. The face amount of the Series B Bonds outstanding is $86,925,000 at June 30, 2011 and December 31, 2010. The Company’s carrying value in the Series B bonds was written down to its cost basis of $1,077,463 in 2004 due to a reclassification of the position from available-for-sale to held-to-maturity and additionally written down to $0 in 2006. See further discussion in Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations, Retama Park Racetrack – Series B Bonds below. NOTE 9 – INVESTMENTS The Company’s other investments have not incurred any significant changes since December 31, 2010. For more information, see the discussion in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010 and under Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations in this Form 10-Q. NOTE 10 – NOTES AND INTEREST RECEIVABLE – RETAMA DEVELOPMENT CORPORATION As part of the RDC’s bankruptcy and debt refinancing in 1996 and 1997, the Company entered into an agreement with the RDC that required the Company to fund any operating losses of the RDC for a period of up to 2 years (the “Funding Agreement”). As more fully detailed in Note 15 – Related Party Transactions in this Form 10-Q, in March 2010 the Company transferred to Christopher J. Hall, the Company’s Chairman and majority shareholder, the full principal and interest value of the Funding Agreement, valued at $3,627,569 in principal and $1,727,859 in accrued interest, with cash and additional securities in exchange for a portion of two unrelated municipal bond issues and shares of the Company’s stock. Following this transaction, the Company no longer has an interest in the Funding Agreement. On September 16, 2010 the Company loaned the RDC $400,000 for general operating purposes. The loan carries an interest rate of 8.50% and matures January 1, 2013. In fiscal year ended December 31, 2010 the Company elected to not recognize the interest income from this note due to the financial condition of the RDC. However, on March 3, 2011 the Company received payment of interest on the loan from inception through February 1, 2011. As a result of the payment received, interest was also recognized for the remainder of the fiscal quarter ending March 31, 2011. However, given the ongoing financial challenges facing Retama Park, the Company has elected to not recognize the interest income from this note for this second fiscal quarter. NOTE 11 – INTERST INCOME RECOGNITION – RETAMA DEVELOPMENT CORPORATION During each accounting period, the Company evaluates whether to recognize accrued interest on the RDC note as income based on several criteria including, but not limited to, the value of the underlying collateral, the financial performance of Retama Park and the payment history of the RDC note and other similarly positioned debt securities. In 2009, the Company recognized the accrued interest on the RDC note as income through September 30, 2009; however, effective October 1, 2009, the Company elected to suspend recognition of interest income due to the continued decline of the financial performance of Retama Park and the lack of timely funding of the Series A Bonds September 1, 2009 interest payment. Following the transaction on February 25, 2010 and further detailed in Note 15 – Related Party Transaction, the Company reversed its decision and recognized the accrued interest on the RDC note from October 1, 2009 through February 25, 2010, when the note was transferred to Christopher J. Hall. As noted above, interest is not currently being recognized on the $400,000 advance to the RDC and future recognition will be reevaluated on quarterly basis. 9 NOTE 12 – CONTINGENCY Investment Company Act Management has taken the position that the Company is not an investment company required to register under the Investment Company Act of 1940. If it was established that the Company was an unregistered investment company, there would be a risk, among other material adverse consequences, that the Company could become subject to monetary penalties or injunctive relief, or both, in an action brought by the Securities and Exchange Commission. The Company may also be unable to enforce contracts with third parties or third parties could seek to obtain rescission of transactions undertaken in the period it was established that the Company was an unregistered investment company. NOTE 13 – COMPREHENSIVE INCOME ATTRIBUTED TO CALL NOW, INC. Comprehensive income includes all changes in equity during a period except those resulting from investments by owners and distributions to owners. The components of comprehensive income are as follows: Three Months Ended June 30 Six Months Ended June 30, Net income (loss) attributed to Call Now, as reported $ ) $ ) $ ) $ Other comprehensive income (loss): Change in fair market value of available-for-sale securities ) Income tax effect Total comprehensive income (loss) attributed to Call Now $ ) $ ) $ ) $ ) NOTE 14 – FAIR VALUE MEASUREMENTS ASC topic 820 established a fair value hierarchy that prioritizes the inputs used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements). The three levels of the fair value hierarchy defined by the standard are as follows: Level 1: Quoted prices are available in active markets for identical asset or liabilities; Level 2: Quoted prices in active markets for similar assets and liabilities that are observable for the asset or liability; or Level 3:
